DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Amendment
Applicant’s arguments with respect to claims 1 – 7 and 9 - 15 have been considered, but they are moot in view of the new ground(s) of rejection.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 7 and 9 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishigori et al. (U.S. Patent Publication No. 2021/0294416)).
Regarding claim 1, Nishigori discloses a dielectric layer (12) for manufacturing a component carrier, the dielectric layer (12) comprising a first section comprising a first material (a rubber material having a functional group capable of reacting with an epoxy group, paragraph [0028]) having a first material property; and a second section comprising a second material (a bisphenol epoxy resin having an epoxy group at either end, paragraph [0028]) having a second material property; wherein the second material property is different from the first material property (different coefficients of thermal expansion), and wherein, within a border region between the first section and the second section, the first material is cross-linked at least partially with the second material (the dielectric layer 12 is formed from a composition including a cross-linking agent, and the rubber material has a functional group that reacts with the epoxy group via the cross-linking agent; paragraph [0028]; this cross-linking of the materials would occur between at least the border region(s) between the two materials).
Regarding claim 2, Nishigori discloses wherein the first material and the second material are a printable material (Figure 1).
Regarding claim 3, Nishigori discloses wherein the first section is a layer with at least one opening and the second material is accommodated within the at least one opening (Figure 1).
Regarding claim 4, Nishigori discloses wherein the first material property and/or the second material property is a physical, a chemical, and/or a biological property (Figure 1).
Regarding claim 5, Nishigori discloses wherein the first material property and/or the second material property is a material property of the group consisting of Young modulus, mechanical robustness, coefficient of thermal expansion, thermal conductivity, electrical conductivity, magnetic permeability, electromagnetic radiation shielding capability, high frequency behavior, rheological properties such as flow behavior, halogen content, and solvent content (Figure 1).
Regarding claim 6, Nishigori discloses wherein the dielectric layer comprises at least one of the following features: (a) a first thickness of the first section is the same as a second thickness of the second section; (b) the dielectric layer has a panel format (Figure 1).
Regarding claim 7, Nishigori discloses wherein at least one of the first material and the second material comprises a curable material capable of cross-linking and/or polymerizing by the application of heat and/or pressure (Figure 1).
Regarding claim 9, Nishigori discloses wherein the dielectric layer comprises at least one of the following features: (a) at least one of the first material and the second material is made or comprises a solid material; and (b) at least one of the first material and the second material is made or comprises a liquid material, a granulate, a paste, or a material that is partially cured (Figure 1).
Regarding claim 10, Nishigori discloses wherein the dielectric layer comprises at least one of the following features: (a) at least one of the first material and the second material comprises reinforcing particles; (b) at least one of the first material and the second material is free from reinforcing particles; and (c) the first material has a first type of filler particles and the second material has a second type of filler particles being different from the first type of filler particles (Figure 1).
Regarding claim 11, Nishigori discloses a method for manufacturing a component carrier, the method comprising: laminating a stack comprising at least one electrically conductive layer structure (17, 18, Figure 1) and at least one electrically insulating layer structure (12, Figure 1), wherein at least one of the at least one electrically insulating layer structure is configured as a dielectric layer comprising a first section comprising a first material (a rubber material having a functional group capable of reacting with an epoxy group, paragraph [0028]) having a first material property; and a second section comprising a second material (a bisphenol epoxy resin having an epoxy group at either end, paragraph [0028]) having a second material property; wherein the second material property is different from the first material property (different coefficients of thermal expansion), and at least partially cross-linking the first material of the first section with the second material of the second section within a border region between the first section and the second section (the dielectric layer 12 is formed from a composition including a cross-linking agent, and the rubber material has a functional group that reacts with the epoxy group via the cross-linking agent; paragraph [0028]; this cross-linking of the materials would occur between at least the border region(s) between the two materials).
Regarding claim 12, Nishigori discloses a component carrier, comprising: a laminated stack comprising at least one electrically conductive layer structure (17, 18, Figure 1) and at least one electrically insulating layer structure (12, Figure 1); wherein at least one of the at least one electrically insulating layer structure is a dielectric layer with different sections having different material properties (a rubber material having a functional group capable of reacting with an epoxy group, and a bisphenol epoxy resin having an epoxy group at either end, different coefficients of thermal expansion; paragraph [0028]), wherein materials of the sections are mutually permeated at interfaces between different sections, and wherein, within a border region between a first section of a first material and a second section of a second material, the first material is cross-linked at least partially with the second material (the dielectric layer 12 is formed from a composition including a cross-linking agent, and the rubber material has a functional group that reacts with the epoxy group via the cross-linking agent; paragraph [0028]; this cross-linking of the materials would occur between at least the border region(s) between the two materials). 
Regarding claim 13, Nishigori discloses a component embedded in the stack at or next to the dielectric layer (Figure 1). 
Regarding claim 14, Nishigori discloses wherein the embedded component is adjacent to a section of the dielectric layer which section comprises a material having a lower Young modulus than at least one other section of the dielectric layer (Figure 1).
Regarding claim 15, Nishigori discloses wherein the embedded component is adjacent to a section of the dielectric layer which section comprises a material having a higher thermal conductivity than at least one other section of the dielectric layer (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847